Citation Nr: 0629936	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
- including scarring, of a gunshot wound of the right hand.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in October 2005, via the Appeals Management Center 
(AMC), to schedule the veteran for a hearing at the RO before 
a Veterans Law Judge of the Board.  The Travel Board hearing 
subsequently was held in May 2006.

During the hearing, the veteran made allegations concerning 
the present severity of his right hand disability, including 
insofar as it being much worse than when last examined by VA.  
So the Board is again REMANDING this case to the RO via 
the AMC for still further development and consideration 
before deciding the appeal.


REMAND

Reasons for remand

Inadequate Statement of the Case (SOC)

The veteran currently has a 10 percent rating under 
Diagnostic Code (DC) 5309.  This particular code pertains to 
Muscle Group IX and includes injuries to the intrinsic 
muscles of the hand.  A note in this code, however, indicates 
the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  In any event, as 
the note further indicates, the rating is based on the extent 
of any resulting limitation of motion, with a minimum 10 
percent.  See 38 C.F.R. § 4.73, DC 5309 (2005).

The March 2004 SOC does not include citation to the 
diagnostic codes specifically pertaining to limitation of 
motion of single or multiple digits of the hand.  
See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5216-5230 
(2005).  [Revisions were made to DCs 5216-5230 effective 
August 26, 2002; however, since the veteran's increased 
rating claim was filed in April 2003, only the current 
version of the regulation is applicable.]

So a supplemental SOC (SSOC) is needed to correct this 
procedural due process deficiency.

VA examination

And as already alluded to, a preliminary review of the file 
shows the veteran was last provided a VA examination in July 
2003, so more than three years ago.  During his May 2006 
Travel Board hearing, he alleged that his disability had 
gotten worse since that last VA examination.  Given his 
allegations of worsening disability, he must be reexamined to 
determine the current severity of his 
gunshot wound residuals.  See e.g., Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (Court determined that Board 
should have ordered contemporaneous examination of veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, 
Snouffer v. Gober, 10 Vet. App. 400, 403 (1997), quoting 
VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To the extent 
the claimant asserts the disability in question has undergone 
an increase in severity since the time of the last 
examination, a new VA examination is required).



Accordingly, this case is REMANDED to the RO via the AMC for 
the following development and consideration:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
gunshot wound residuals affecting his 
right hand, including the scarring.  To 
facilitate making this important 
determination, the claims file must be 
made available to and reviewed by the 
designated examiner for the veteran's 
pertinent medical history.  
All indicated testing and evaluation 
should be accomplished.  In examining 
the right hand scarring, the evaluating 
physician should state whether there is 
any associated underlying soft tissue 
damage and indicate the area of the 
scarring in square inches.  
The examiner should also comment on 
whether the scarring is tender, 
adherent to the underlying tissue, 
elevated or depressed on palpation, or 
whether it causes limitation of motion.

The examiner should also indicate 
whether there is any ankylosis 
(favorable or unfavorable) in any of 
the fingers.  If not, range of motion 
measurements for each finger should be 
provided.  If residual injury to a 
muscle group is observed, the examiner 
should identify the muscle group and 
characterize the degree of muscle 
injury in terms of its severity.  That 
is, the examiner should state whether 
muscle injury observed is slight, 
moderate, moderately severe, or severe.  

The examiner should indicate, as well, 
whether there are objective clinical 
indications of pain/painful motion, 
weakness/decreased grip strength, 
premature fatigability, incoordination, 
swelling, deformity, atrophy, or other 
considerations enumerated under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The examiner is requested to 
describe the extent of functional loss, 
if any, due to any of these factors.

2.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  In readjudicating the claim, 
consider whether a separate rating is 
warranted for residual scarring.  If a 
higher rating is not granted to the 
veteran's satisfaction, send him an 
SSOC that includes cites to the DCs 
pertaining to range of motion in the 
fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5216-5230 
(2005).  And give him an opportunity to 
respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


